Citation Nr: 0508544	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a fractured left (minor) ulnar styloid with 
possible nonunion of the ulnar styloid based on an extra-
schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985, and from April 1986 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which granted 
entitlement to service connection for a left wrist disability 
and assigned a 20 percent evaluation.  

During the pendency of this appeal, the veteran moved to 
Wisconsin, and the RO in Milwaukee now has jurisdiction of 
the case.

The veteran testified before the undersigned Veterans Law 
Judge in January 2004.  A transcript of the hearing is of 
record.

At the January 2004 hearing, the veteran argued that there 
was total loss of use of the left hand and that he was 
unemployable as a result of the left wrist disability.  By 
his testimony, the veteran raised claims for a rating based 
upon loss of use of the left hand and for a total rating for 
compensation based upon unemployability due to service-
connected disabilities.  


REMAND

In August 2004, the Board denied the veteran's claim of 
entitlement to a schedular rating in excess of 20 percent for 
residuals of a fractured left (minor) ulnar styloid with 
possible nonunion of the ulnar styloid and remanded the case 
for development of the possibility that the veteran might be 
entitled to a rating in excess of 20 percent for this 
disorder on an extra-schedular basis.  The Board also 
directed the RO to consider the veteran's claims for 
additional compensation based on loss of use of his hand and 
for a total rating based on unemployability resulting from 
the disability.

In a letter dated in August 2004, the Appeals Management 
Center (AMC) informed the veteran that it would be developing 
evidence in connection with his appeal rather than the local 
RO.  Additional medical records were thereafter received, 
including the report of left distal ulnar resection done in 
February 2005.  

The AMC determined that an examination was required to 
evaluate the left wrist disability.  Inasmuch as the veteran 
currently lives in Wisconsin, the AMC made arrangements to 
have the claims folder for the veteran transferred to the RO 
in Milwaukee.  The records were returned to the Board by 
mistake.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an examination to determine the nature 
and extent of his service-connected left 
wrist disability, with emphasis on loss 
of use of the wrist and/or hand.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion as to 
whether the veteran's impairment due to a 
left wrist disability is so severe as to 
preclude substantially gainful 
employment.  

2.  Thereafter, the RO should re-
adjudicate the issue on appeal, as well 
as the veteran's claims for additional 
compensation based on loss of use of the 
left hand and a total rating based on 
unemployability.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


